UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended January 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission file number 000-53051 Advanced BioMedical Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 350 Fifth Avenue, 59th Floor New York, NY 10118 (Address of principal executive offices, including zip code.) (718) 766-7898 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ As of March 23, 2015, there are 56,874,850 shares of common stock outstanding. All references in this Report on Form 10-Q to the terms “we”, “our”, “us”, the “Company”, “ABMT” and the “Registrant” refer to Advanced BioMedical Technologies, Inc. unless the context indicates another meaning. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults upon Senior Securities 14 Item 4. Mine Safety Disclosure 14 Item 5. Other Information 14 Item 6. Exhibits 15 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying condensed consolidated unaudited financial statements of Advanced BioMedical Technologies, Inc., a Nevada corporation are condensed and, therefore, do not include all disclosures normally required by accounting principles generally accepted in the United States of America. These statements should be read in conjunction with the Company's most recent annual financial statements for the year ended October 31, 2014 included in our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission (“SEC”) on January 29, 2015. In the opinion of management, all adjustments necessary for a fair presentation have been included in the accompanying condensed consolidated financial statements and consist of only normal recurring adjustments. The results of operations presented in the accompanying condensed consolidated financial statements for the period ended January 31, 2015 are not necessarily indicative of the operating results that may be expected for the full year ending October 31, 2015. 3 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONTENTS Pages Condensed Consolidated Balance Sheets as of January 31, 2015 (unaudited) and October 31, 2014 F-2 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended January 31, 2015 and 2014 (unaudited) F-3 Condensed Consolidated Statements of Stockholders’ Deficit for the period from October 31, 2013 through January 31, 2015 (unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the three months ended January 31, 2015 and 2014 (unaudited) F-5 Notes to Condensed Consolidated Financial Statements (unaudited) F-6 F-1 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS January 31, October 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Other receivables and prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, NET DEPOSIT FOR PURCHASE OF PROPERTY AND EQUIPMENT TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Other payables and accrued expenses $ $ Due to directors Due to a stockholder Due to related parties Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Common stock, $0.00001 par value, 100,000,000 shares authorized, 56,874,850 shares issued and outstanding as of January 31, 2015 and October 31, 2014 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of the condensed consolidated financial statements F-2 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Three months ended January 31, January 31, OPERATING EXPENSES General and administrative expenses $ $ Depreciation Research and development Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER EXPENSES Interest income 34 24 Interest paid to a stockholder and related parties ) ) Imputed interest ) ) Other, net ) ) Total Other Expenses, net ) ) LOSS BEFORE TAXES ) ) Income tax expense - - NET LOSS ATTRIBUTABLE TO ABMT COMMON STOCKHOLDERS ) ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation income/(loss) ) COMPREHENSIVE LOSS ATTRIBUTABLE TO ABMT COMMON STOCKHOLDERS $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outstanding during the period - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements F-3 ADVANCED BIOMEDICAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT (UNAUDITED) Accumulated Common stock Shares to be issued Stock Additional Deferred other Non- Number Number subscriptions paid-in stock Accumulated comprehensive controlling of shares Amount of shares Amount receivable capital compensation deficit loss interests Total Balance at October 31, 2013 $ - $
